Reasons for Allowance

1.	Examiner has reviewed and considered Applicants amendment and request for consideration filed 02/09/22, as well as Terminal Disclaimer filed there to.  And after thorough examination under the merits and based on claim limitations juxtaposed potential prior art claims 21 – 38 (claims 1 – 20 cancelled)  is in condition for Allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…one or more computers comprising one or more processors and one or more non-
transitory computer readable media, the non-transitory computer readable media comprising instructions stored thereon that when executed cause the one or more computers to:
implement, by the one or more processors, a development environment that enables
the design, development, and deployment of applications that are executed by process
controllers; implement, by the one or more processors, an application object template library configured to store a set of previously defined application object templates;
create, by the one or more processors, one or more application object templates that
each include a superset of domain-specific options common to a set of related domain
objects; and
specify, by the one or more processors, at least one domain-specific option of the
superset and create one or more application object instances to be included in one or
more application objects; wherein the one or more application object instances are automatically configured with the selected domain-specific options…,” as best illustrated by FIG.16, and in such a manner as recited in independent claims 21 and 30.
Therefore, claims 21 – 38 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192